255 S.W.3d 564 (2008)
Ronald S. DENNIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67809.
Missouri Court of Appeals, Western District.
June 24, 2008.
Susan Elizabeth Summers, Appellate Defender Office, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Shaun Mackelprang and Karen Kramer, Office of Attorney General, Jefferson City, MO, for respondent.
Before JAMES E. WELSH, Presiding Judge, PAUL M. SPINDEN, Judge, and ALOK AHUJA, Judge.
Prior report: 153 S.W.3d 910.

ORDER
Ronald S. Dennis appeals the circuit court's order denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm in this per curiam order, entered pursuant to Rule 84.16(b).